DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Japan Tobacco Inc (EP 3072404 A1), was cited as an “X” and/or “Y” reference in the International Search Report for International Application PCT/EP2017/084172, to which the instant application claims priority.  The reference does not disclose the claimed invention.
Claim Rejections - 35 USC § 112
Claims 2, 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the distance at breakage of the inner wall is smaller than the distance at breakage of the outer wall such that the inner wall breaks preferentially upon application of a transverse compressive force to the liquid delivery element.”  It is not clear what is intended by the “distance at breakage.”  The word distance normally implies an amount of space between two things, and it is not clear what two things or points are to be used for determining a distance.
Claim 3 recites the limitation “wherein upon application of a transverse compressive force to the liquid delivery element, the inner wall breaks and the outer wall remains intact.”  It is not clear if the intention is for the inner wall to break upon the 
Claim 13 recites the limitation “wherein the force at breakage of the inner wall of the annular body portion is between 30 Newtons and 45 Newtons.”  It is not clear if the force at breakage is intended to refer to the compressive force applied to the liquid delivery element in a transverse direction or to some other force.

Allowable Subject Matter
Claims 1, 4-12 and 14-15 are allowable over the prior art.
Claims 2-3 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the relevant prior art is summarized below:
Awty et al (US 9516895) discloses an additive release component for a smoking article comprising an inner wall and an outer wall, a chamber within the inner wall in which an additive is contained, an air channel between the inner and outer walls and an aperture through which the additive is released upon compressive force being applied to the outer wall and transferred to the inner wall.
Lavanant et al (US 2019/0000134) discloses an aerosol-generating article having a mouthpiece secured to a downstream end.  The mouthpiece comprises a liquid delivery element comprising an outer wall and an inner wall, a cavity within the inner 
Lavanant et al (US 2019/0014815) discloses an aerosol-generating article having a mouthpiece secured to a downstream end.  The mouthpiece comprises a liquid delivery element comprising a frangible tubular element within a deformable outer container and defining an inner channel, a cavity between the deformable outer container and the frangible tubular element containing a liquid that surrounds the frangible tubular element.  The frangible tubular element is breakable to release the liquid upon application of a force to the liquid delivery element to deform the deformable outer container.
Tamaoki et al (4865056) is the closest prior art.  Tamaoki et al discloses a smoking article containing a mouthpiece comprising a filter segment and also having a flexible casing and, within the flexible casing, a water capsule comprising a double-walled annular structure containing water in the annular region between the walls, the inner wall of the annular structure defining a central smoke passage.  The outer wall of the annular structure is crushed by application of external pressure to the flexible casing of the mouthpiece.  The water is released through at least one thin-walled region provided in an end wall adjacent the filter segment to impregnate the filter segment.  There is no disclosure that the inner wall of the annular structure is broken and the liquid is released into the longitudinal channel.
The prior art fails to disclose or fairly suggest an aerosol-generating article having a mouthpiece comprising all of the limitations of Claim 1 or Claim 15, in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748